Citation Nr: 1230079	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for status post Gill procedure at L5 and Grade I spondylolisthesis of L5-S1 with fusion at L4-S2 on the right with intermittent peripheral neuropathy of S1 nerve root and status post scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The matter of entitlement to a TDIU was denied by an RO rating decision dated in August 2008. At the July 2012 Board hearing, the Veteran indicated that he was unable to work as a result of his service-connected thoracolumbar spine disability. Because consideration of entitlement to TDIU is included in a claim for an increased rating, the RO/AMC must include consideration of TDIU in its readjudication of this matter. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for status post Gill procedure at L5 and Grade I spondylolisthesis of L5-S1 with fusion at L4-S2 on the right with intermittent peripheral neuropathy of S1 nerve root and status post scar currently evaluated as 40 percent disabling must be remanded for readjudication to obtain a new VA examination, additional relevant records of treatment, and for development and readjudication of the raised claim for a TDIU, which is part and parcel of his increased rating claim.

The Veteran must be provided notice with respect to his claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c). In addition, the Veteran must be provided an examination and opinion as to whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability. See 38 U.S.C.A. § 5103A(d) (VA examinations); 38 C.F.R. § 4.16 (TDIU). The issue of a TDIU is inextricably intertwined with the Veteran's claim for an increased rating, particularly because a higher rating for the Veteran's service-connected thoracolumbar spine disability may result in the Veteran meeting the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a) (schedular criteria for TDIU).

In December 2005, the Veteran underwent a VA examination. He submitted a June 2008 statement contending that the April 2008 statement of the case (SSOC) did not accurately characterize the location and level of his disability. The Veteran was scheduled for, and failed to attend VA examinations in July and August 2008. Testimony provided during his July 2012 Board hearing reveals the Veteran may not have appreciated potential implications that failing to report for a VA examination may have upon his claim for benefits. 38 C.F.R. § 3.326 (2011). As the Veteran's thoracolumbar spine disability was last evaluated more than six (6) years ago and he has reported additional symptomatology, an examination is warranted to determine the current severity of the service-connected thoracolumbar spine disability. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Veteran is advised that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). The Veteran is advised that if he does not report for the examination, his failure to appear may result in a denial of his claim for an increased rating. See 38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations); 38 C.F.R. § 3.655 (consequences of failure to report for VA examination).

The most recent VA treatment records in the claims file are dated July 2005. In adjudicating the Veteran's claims for an increased rating for thoracolumbar spine disability and for a TDIU, the RO/AMC must obtain all relevant records of VA treatment from July 2005 forward. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

At the July 2012 Board hearing, the Veteran stated that he had been denied Social Security Administration (SSA) disability benefits. The RO/AMC must seek to determine whether the Veteran receives SSA disability benefits. If so, VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran of how to substantiate a claim of entitlement to TDIU and provide all appropriate assistance in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. 

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for thoracolumbar spine disability from July 2005 forward.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Determine whether the Veteran is receiving SSA (Social Security Administration) disability benefits. If so, obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

4. Once all available relevant medical records have been received, associate these records with the claims folder and arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is 1) to determine the current severity of the Veteran's service-connected thoracolumbar spine disability, and 2) to determine whether the Veteran is precluded from securing and following a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disability.

The following considerations will govern the examination:

* The entire claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private medical examination.

* The examiner must take a complete history from the Veteran as to the nature and extent of his symptoms from approximately April 2004 (one year prior to the date of claim for an increased rating) forward. If the examiner ascertains a medical or clinical basis for corroborating or discounting the history as provided by the Veteran, he or she must so state, with a complete rationale.

* The examiner must report the complete range of motion for the thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

* The examiner is to specifically address in his or her conclusion the severity of the service-connected thoracolumbar spine disability.

* The examiner must describe all present neurological manifestations of the Veteran's thoracolumbar spine disability. The left and right lower extremities must be addressed separately. The physician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

* The examiner must provide findings as to the impact of the Veteran's service-connected disability on his social and occupational functioning and his ordinary activities of daily living.

* The examiner must take an occupational history and educational history from the Veteran.

* The examiner must conduct any examination of the Veteran as needed to determine whether the Veteran is unemployable by reason of his service-connected disability.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* For the time period since the Veteran maintained gainful employment forward, the examiner must provide an opinion as to whether the Veteran has been unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disability.

* If the examiner finds that the Veteran is unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disability, he or she must indicate the time frame during which the Veteran became unable to do so. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions, based on clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  Readjudicate the issue on appeal. 

* Readjudication must include consideration of the Veteran's claims for a TDIU and a rating in excess of 40 percent for service-connected thoracolumbar spine disability. IF WARRANTED, CONSIDER REFERRAL OF TDIU ON AN EXTRASCHEDULAR BASIS. 

* If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


